Exhibit 10(xiv)

AMENDMENT TO THE INVESTMENT AGREEMENT

 

THIS AMENDMENT is entered into as of December 8, 2010(hereinafter the
“Amendment”) by and between Abakan Inc., 2665 S. Bayshore Drive, Suite 450,
Miami, Florida 33133 (hereinafter “Abakan”), and MesoCoat, Inc., 24112 Rockwell
Drive, Euclid, Ohio 44117 USA (hereinafter “MesoCoat”), and Powdermet, Inc.,
24112 Rockwell Drive, Euclid, Ohio 44117 USA (hereinafter “Powdermet”) all of
the above parties herein collectively referred to as the “Parties” or singularly
as a “Party.

 

WHEREAS:

A.                 The Parties entered into an Investment Agreement on December
9, 2009 (hereinafter the “Agreement”), whereby Abakan may acquire up to a 75%
equity interest in MesoCoat through subscription for new common shares and the
exercise of options on existing common shares;

B.                 The Parties desire to effect an amendment to Section 10.1 of
Article 10 Options to Purchase Shares of the Agreement to extend the term and
exclusivity provided therein for Abakan to exercise the 51% Option that entitles
Abakan to purchase an additional 17% equity interest to an aggregate amount of
shares equal to 51% of MesoCoat on a fully diluted basis;

C.                 The Parties acknowledge that Abakan has provided notice to
MesoCoat and part payment against the exercise price for the 51% Option in the
amount of $1,225,000 as of the date of this Amendment; and

D.                 Section 14.9 of Article 14 General provides that modification
or amendment to the Agreement may be made if agreed to by the Parties thereto in
writing.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, and $1.00 paid by Abakan to each of
MesoCoat and Powdermet, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

 

1.                  Amendment. The Parties hereto agree to amend the Agreement
by deleting Section 10.1(a) of Article 10 Options to Purchase Shares in its
entirety and to replace it as follows:

“(a)      ABK may, at its sole discretion, exercise the 51% Option by the later
of January 31, 2011 or five business days subsequent to the date on which the
Company completes its audit for the period ended May 31, 2010;”

2.          Conditions of Effectiveness. This Amendment shall become effective
when each Party has received the counterparts of this Amendment, executed and
delivered by the respective Parties.

3.          Representations and Warranties of Abakan. In order to induce
MesoCoat and Powdermet to enter into this Amendment, Abakan does hereby make the
following representations and warranties to MesoCoat and Powdermet: 

3.1.       Corporate Power and Authorization. Abakan has the requisite corporate
power and authority to execute, deliver and perform its obligations under this
Amendment. 

 

 

 

 

1

--------------------------------------------------------------------------------

 

3.2.       No Conflict. Neither the execution and delivery by Abakan of this
Amendment nor the consummation of the transactions contemplated or required
hereby nor compliance by Abakan with the terms, conditions and provisions hereof
will conflict with or result in a breach of any of the terms, conditions or
provisions of the certificate of incorporation or bylaws of Abakan or any law,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality or any agreement or instrument to which Abakan is a party or by
which any of its properties is bound, or constitute a default thereunder or
result in the creation or imposition of any lien.

3.3        Authorization; Governmental Approvals. The execution and delivery by
Abakan of this Amendment and the consummation of the transactions contemplated
hereby (i) have been duly authorized by all necessary corporate action on the
part of Abakan and (ii) do not and will not require any authorization, consent,
approval or license from or any registration, qualification, designation,
declaration or filing with, any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign.

3.4.       Valid and Binding Effect. This Amendment has been duly and validly
executed and delivered by Abakan and constitutes the legal, valid and binding
obligation of Abakan, enforceable in accordance with its terms.

4.         Representations and Warranties of MesoCoat and the Powdermet. In
order to induce Abakan to enter into this Amendment, MesoCoat and Powdermet do
hereby make the following representations and warranties to Abakan:

4.1.        Corporate Power and Authorization. MesoCoat and Powdermet have the
requisite corporate power and authority to execute, deliver and perform their
obligations under this Amendment. 

4.2.       No Conflict. Neither the execution and delivery by MesoCoat or
Powdermet of this Amendment nor the consummation of the transactions
contemplated or required hereby nor compliance by MesoCoat or Powdermet with the
terms, conditions and provisions hereof will conflict with or result in a breach
of any of the terms, conditions or provisions of the certificate of
incorporation or bylaws of MesoCoat or Powdermet or any law, regulation, order,
writ, injunction or decree of any court or governmental instrumentality or any
agreement or instrument to which MesoCoat or Powdermet is a party or by which
any of his or its properties is bound, or constitute a default thereunder or
result in the creation or imposition of any lien.

4.3.       Authorization; Governmental Approvals. The execution and delivery
MesoCoat and Powdermet of this Amendment and the consummation of the
transactions contemplated hereby (i) have been duly authorized by all necessary
corporate action on the part of MesoCoat and Powdermet and (ii) do not and will
not require any authorization, consent, approval or license from or any
registration, qualification, designation, declaration or filing with, any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign.

4.4.       Valid and Binding Effect. This Amendment has been duly and validly
executed and delivered by MesoCoat and Powdermet and constitutes the legal,
valid and binding obligation of MesoCoat and Powdermet, enforceable in
accordance with its terms.

2

--------------------------------------------------------------------------------

 

5.          Amendment to the Agreement. The Agreement is hereby, and shall
henceforth be deemed to be, amended, modified and supplemented in accordance
with the provisions hereof, and the respective rights, duties and obligations
under the Agreement shall hereafter be determined, exercised and enforced under
the Agreement, subject in all respects to such amendments, modifications, and
supplements and all terms and conditions of this Amendment.

6.          Ratification of the Agreement. Except as expressly set forth in this
Amendment, all agreements, covenants, undertakings, provisions, stipulations,
and promises contained in the Agreement are hereby ratified, readopted,
approved, and confirmed and remain in full force and effect.

7.          No Implied Waiver. The execution, delivery and performance of this
Amendment shall not, except as expressly provided herein, constitute a waiver or
modification of any provision of, or operate as a waiver of any right, power or
remedy of the Parties under the Agreement, or prejudice any right or remedy that
the Parties may have or may have in the future under or in connection with the
Agreement, or any instrument or agreement referred to therein. The Parties
acknowledge and agree that the representations and warranties contained in the
Agreement, and in this Amendment shall survive the execution and delivery of
this Amendment and the effectiveness hereof.

8.          Multiple Counterparts. This Amendment may be executed in several
counterparts, each of which will be deemed to be an original but all of which
will constitute one in the same instrument. However, in enforcing any Party's
rights under this Amendment it will be necessary to produce only one copy of
this Amendment signed by the Party to be charged. A signature sent by legible
facsimile shall be deemed an original.

9.         Governing Law. This Amendment shall be construed in accordance with
and governed by the laws of the State of New York, without giving effect to its
choice of law principles.  All matters in difference between the Parties in
relation to this Agreement shall be referred to arbitration under the State of
New York Arbitration Act by a single arbitrator, if the Parties agree upon one,
otherwise to three arbitrators, one to be appointed by Abakan, one to be
appointed by MesoCoat and a third to be chosen by the first two named before
they enter upon the business of arbitration. The award and determination of the
arbitrator or arbitrators or any two of the three arbitrators shall be binding
upon the parties and their respective heirs, executors, administrators and
assigns.

IN WITNESS WHEREOF the Parties hereto have executed this Agreement as of the
date first set forth above.

 

Abakan Inc.                                       

/s/ Robert Miller

By: Robert Miller

Chief Executive Officer                                 

 

MesoCoat, Inc.                                   

/s/ Andrew Sherman

By: Andrew Sherman                                                             

President

 

Powdermet, Inc.

/s/ Andrew Sherman

By: Andrew Sherman

President                                          

3

--------------------------------------------------------------------------------

 